Citation Nr: 1241334	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-18 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


FINDING OF FACT

The evidence of record shows that it is at least as likely as not that the Veteran's currently diagnosed tinnitus is related to his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for tinnitus as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints or diagnosis of tinnitus.

After separation from military service, in a February 1995 private medical report, the Veteran complained of ringing in his ears.

In a March 1995 private medical report the Veteran reported a sudden onset of tinnitus in his left ear in the previous 90 days.

In a September 2006 VA outpatient medical report, the Veteran complained of ringing in his ears for the previous week and a half.  On examination, the Veteran was found to have impacted cerumen, bilaterally.  It was recommended that the Veteran's ears be lavaged and reassessed.

In a December 2006 VA outpatient medical report, the Veteran stated that he was able to get his ears cleaned and that the ringing had since stopped.

In a May 2007 VA audiology consultation report, the Veteran complained of constant ringing in his ears.

In a June 2009 VA audiological examination report, the Veteran complained of constant bilateral tinnitus which began during service and had been constant since separation from service.  After physical and audiological examination, the diagnosis was constant bilateral subjective tinnitus.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma during service.  The bases for the opinion were the absence of reports of tinnitus during service and the report of sudden-onset tinnitus in 1995.  The examiner then stated that the etiology of the Veteran's sudden-onset tinnitus was likely related to his current tinnitus and that it was possible that aging, high blood pressure, diabetes, medications, and caffeine had contributed to the tinnitus, though it would be speculative to allocate a degree of tinnitus to each etiology.

In a February 2012 private medical report, the Veteran reported being exposed to loud noises during military service.  Following audiological examination, the examiner stated that the Veteran's tinnitus was more likely than not caused by excessive noise exposure without the use of ear protection during military service.  The bases for this opinion were the audiometric test results, the case history, the Veteran's medical records, and his age.

A grant of service connection for a disability generally requires medical evidence of a current disability and a relationship to military service.  Lay testimony is only competent to the extent that it is limited to a matter that the witness has actually observed and is within the realm of their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Unless the witness is a medical expert, lay evidence alone is usually not sufficient to prove medical diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

However, the disability of tinnitus poses unique problems.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a Veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  

In this case the Veteran reported in March 1995 that his tinnitus symptoms began less than 90 days before.  In addition, in September 2006 the Veteran complained of ringing in his ears for the previous week and a half, and then reported in December 2006 that the ringing had stopped altogether following ear lavage.  Such statements directly contradict the Veteran's reports that he has experienced bilateral tinnitus constantly since separation from military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).   Accordingly, the Board finds the Veteran's lay statements incredible with respect to his reports of experiencing tinnitus constantly since separation from service.

Regardless, the fact remains that the Veteran has a current diagnosis of tinnitus.  The evidence of record shows that the Veteran served in Vietnam as a light weapons infantryman.  Such service is consistent with exposure to extensive noise exposure during military service.  Furthermore, the Veteran denies significant post-service noise exposure, and there is no evidence of record which contradicts his claim.  There are two medical reports of record which opine on the etiology of the Veteran's currently diagnosed tinnitus.  One is the February 2012 private medical report, which specifically related the Veteran's tinnitus to military service.  The other is the June 2009 VA audiological examination report which specifically stated that the Veteran's tinnitus was not likely related to military service.  However, the June 2009 report also stated that the Veteran's tinnitus was possibly related to aging, high blood pressure, diabetes, medications, and caffeine, but that the degree to which each condition had contributed to his tinnitus could not be stated without speculation.  In this regard, the Board notes that the Veteran is currently service-connected for diabetes mellitus and hypertension.  Accordingly, service-connection is warranted for any tinnitus which is related to the Veteran's diabetes mellitus and/or hypertension.  38 C.F.R. § 3.310.  While the report stated that the Veteran's tinnitus could be related to other nonservice-connected disabilities or etiologies, the examiner was unable to differentiate between the various origins without resort to speculation.  

Nevertheless, while the Veteran's reports of experiencing bilateral tinnitus constantly since separation from service are contradicted by the evidence of record, there are also two medical opinions of record regarding the etiology of the Veteran's tinnitus.  One of these opinions relates the Veteran's tinnitus directly to military service, while the other states that it is not directly related to service.  Both opinions were based on an examination, awareness of noise exposure in service and lack of excessive noise exposure thereafter, and an opinion with rationale was provided by both clinicians.  Accordingly, the Board finds that the evidence is in equipoise as to whether service connection for tinnitus is warranted as directly related to service.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus is related to his military service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


